AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                         Page I of 1       b
                                    UNITED STATES DISTRICT COURT
                                                   SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                    JUDGMENT IN A CRIMINAL CASE
                                      V.                                         (For Offenses Committed On or After November 1, 1987)


                 Juan Pablo Zaragoza-Gonzalez                                    Case Number: 2: 19-mj-11088

                                                                                 Lupe C Rodriguez
                                                                                 Defendant's Attorney

                                                                                                                ~.,,. ,·.. 1   "'
REGISTRATION NO. 90942298                                                                                       i •       i    ij
                                                                                                                l;        rr ~ ,.~
THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of Complaint                                                      I I              OCT 2 1 2019                I I
 D was found guilty to count(s)
             I of not gm"Ity.
   aft er a pea
                                                                                                            CLE.HK Ucci U
                                                                                                        SOUTHERN 01 srHiCT oF c A ~ A                        I
       Accordingly, the defendant is adjudged guilty of such count(s), which inv                        we the follow·n              Y ffens
Title & Section                   Nature of Offense                                                                  Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                        1

 D The.defendant has been found not guilty on count(s)
                                               -------------------
 •     Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                            XTIME SERVED                                    • ________ days
 IZI   Assessment: $10 WAIVED IZI Fine: WAIVED
 IZI   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the   defendant's possession at the time of arrest upon their deportation or removal.
 D     Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         Monday,October21,2019
                                  ,,,,,,..--..,                          Date of Imposition of Sentence

             f\N\0-)-1\J'{''l'\l
                 f{ \. \ "    h     _;,,//        ~-~
Received \                             \    l\(W\
             DUSM




Clerk's Office Copy                                                                                                                  2:19-mj-11088
